DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 99-115 and 116-117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In relation to claims 99 and 116, the term “carrier” and the phrase “cannula assembly” have no support in the specification.  The examiner scanned the latest specification filed on 10/16/2019 and reviewed all the times the term “carrier” is mentioned.  The term “carrier”, as defined in the specification 28 times, refers to a carrier fluid and not to a structure that that is removably couple to a chamber as claimed in independent claims 99 and 116 [see below]:


    PNG
    media_image1.png
    1014
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    93
    712
    media_image2.png
    Greyscale

With respect to the phrase “cannula assembly”, the word “assembly” is used in the specification 87 times.  However, it is used to define (1) a blade assembly, (2) a PAD assembly, (3) a scalpet assembly, (4) a scalpet array assembly, (5) a pin drive assembly, (5) an axel/handle assembly, (7) a sleeve assembly, (8) a scalpet device assembly, (9) rigid assembly, and (10) oscillating pin drive assembly [see below]:  

    PNG
    media_image3.png
    989
    682
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    751
    659
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    752
    655
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    387
    587
    media_image6.png
    Greyscale

Based on the above observations, the phrase “cannula assembly”, as disclosed in claims 99 and 116, is not supported by the specification filed on 10/16/2019.  Correction is respectfully requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 99-114 and 116-117 are rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (WO2017/192723A1).



The examiner notes that Knowlton is a publication that discloses the invention with an international publication date of 11/09/2017.  Since the examiner is unable to accurately discern the scope of the pending claims [as detailed in the section 112 rejection above], variations in the terminology used to describe the invention would have been considered obvious to an artisan skilled in the art.
      
    PNG
    media_image7.png
    824
    742
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    885
    608
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    528
    840
    media_image9.png
    Greyscale

                                   
    PNG
    media_image10.png
    862
    722
    media_image10.png
    Greyscale


In relation to claims 99, 116, 117, Knowlton shows in figures 146, 43, 44, and 46, a carrier configured to removably couple to a chamber, wherein the carrier includes a drive shaft [see figure 46] configured to rotate, and an assembly configured to removably couple to the chamber and to the drive shaft, wherein the assembly includes at least one cannula configured to be rotated by the drive shaft and including a sharpened distal end forming a cylindrical scalpel configured to incise skin pixels, wherein the cannula is coupled to the chamber and configured to pass the skin pixels.  
	In relation to claim 100, Knowlton discloses a device wherein the chamber comprises a first end and a second end, wherein the carrier is configured to removably couple to the first end [see knowlton; figure 146, collection chamber].
	In relation to claim 101, Knowlton discloses a device wherein the cannula assembly is configured to removably couple to the second end [see figure 146; scalpets].
	In relation to claim 102, Knowlton discloses a device wherein the chamber is configured as a collection chamber to collect the skin pixels [see knowlton; page 99; description of figure 148].
	In relation to claim 103, Knowlton discloses a device wherein the cannula assembly includes a vacuum port configured to couple the at least one cannula to a vacuum source [see figure 146; vacuum port].
	In relation to claim 104, Knowlton discloses a device wherein the chamber is configured to include a vacuum fitting, wherein the vacuum fitting is removable and configured to couple the vacuum port to the vacuum source [see knowlton; figure 146; vacuum port/fitting].
	In relation to claim 105, Knowlton discloses a device wherein the vacuum is configured to pull the skin pixels into the chamber via the shaft of the at least one cannula [figure 146 illustrates that the pixels reach the chamber via the scalpets].
	In relation to claim 106, Knowlton discloses a device comprising a first end cap configured to removably couple to the second end of the chamber [see knowlton; page 87, starting in line 22].
In relation to claim 107, Knowlton discloses a device wherein the first end cap includes a depth guide configured to control a depth of penetration of the at least one cannula into tissue [see knowlton; page 87, starting in line 22].
In relation to claim 108, Knowlton discloses a device wherein a length of the depth guide is configured to control the depth, wherein the length is selectable from a plurality of lengths [see knowlton; page 87, starting in line 22].
In relation to claim 109, Knowlton discloses a device wherein the chamber is configured as a mincing chamber to mince the skin pixels [see knowlton; page 97, lines 28-29].
In relation to claim 110, Knowlton discloses a device comprising a mincing blade configured to removably couple to the drive shaft [see knowlton; page 98, line 13].
In relation to claim 111, Knowlton discloses a device wherein the mincing blade is configured to replace the cannula assembly [see knowlton; page 100, lines 6-7].
In relation to claim 112, Knowlton discloses a device comprising a second end cap configured to removably couple to the second end of the chamber [see alternative end cap; page 100, lines 2-4].
In relation to claim 113, Knowlton discloses a device wherein the second end cap is configured to couple to the second end of the chamber instead of the first end cap [see alternative end cap; page 100, lines 2-4].
In relation to claim 114, Knowlton discloses a device wherein the second end cap includes a fitting plug [see Knowlton; page 100, lines 2-5].
In relation to claim 115, Knowlton discloses a device wherein the fitting plug is configured to receive a syringe barrel [see Knowlton; page 100, lines 2-5; plug is described as a luer fitting; therefore, any medical device with a luer-type connection could be connected].
In relation to claim 116, Knowlton discloses a device comprising a chamber comprising a first end and a second end; a carrier configured to removably couple to the first end, wherein the 
Response to Arguments
                                               
    PNG
    media_image11.png
    193
    327
    media_image11.png
    Greyscale

	The examiner apologizes for examining the wrong set of claims in the office action mailed on 9/17/2020.  According to the file wrapper the claims of this application have been changed 5 times since May 2019.  This office action is based on (1) the latest claim set filed on 11/11/2020 that includes pending claims 99-117 and (2) the latest specification changes filed on 10/16/2019.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr, Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783